Citation Nr: 1822895	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-40 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

The propriety of the reduction in the rating for the Veteran's right knee instability associated with service-connected right knee patellofemoral syndrome from 20 percent to 0 percent, effective June 3, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to February 2002, from February 2003 to April 2004, and from August 2009 to June 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) for Hartford, Connecticut.  The June 2014 rating decision reduced the rating for right knee instability associated with service-connected right knee patellofemoral syndrome from 20 percent to 0 percent, effective June 3, 2014.

The Veteran testified before the undersigned at a Board videoconference hearing in July 2015.  A transcript of the hearing is of record.


FINDING OF FACT

A June 2014 rating decision reduced (from 20 to 0 percent, effective June 3, 2014) the rating for the Veteran's right knee instability associated with service-connected right knee patellofemoral syndrome; this determination resulted in a reduction of the compensation payments made to the Veteran, but was not preceded by a proposal to reduce the rating.


CONCLUSION OF LAW

The RO's decision to reduce the rating for the Veteran's right knee instability associated with service-connected right knee patellofemoral syndrome from 20 percent to 0 percent was not proper, and restoration of a 20 percent rating is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.105 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks the restoration of a 20 percent rating for right knee instability associated with service-connected right knee patellofemoral syndrome, arguing that the RO's June 2014 reduction of the rating was improper.

From September 9, 2011 to June 3, 2014, the Veteran's service-connected right knee instability associated with service-connected right knee patellofemoral syndrome was rated 20 percent disabling by the RO under the provisions of Diagnostic Code 5257 knee disability manifested by recurrent subluxation or lateral instability.  In a June 2014 rating decision, the RO reduced the rating to 0 percent under the same Diagnostic Code, effective from June 3, 2014.

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at its present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

The June 2014 rating reduction at issue resulted in a reduction of the Veteran's compensation payments; his combined rating for compensation was reduced from 70 percent to 60 percent, resulting in a reduction in his compensation payments.  This reduction in the compensation payments occurred despite the fact that the June 2014 RO rating decision simultaneously granted service connection for left knee patellofemoral syndrome with an initial rating of 10 percent.  Because the Veteran's compensation payments were reduced as a result of the rating reduction, the procedural requirements of 38 C.F.R. § 3.105(e) apply.  However, the RO did not issue the required rating reduction proposal followed by the required 60-day period to present additional evidence; the RO also assigned an effective date for the reduction that preceded the date of notice of the reduction, thus further failing to assign an effective date in accordance with the requirements of 38 C.F.R. § 3.105(e).

Because the applicable procedural requirements were not observed, the rating reduction on appeal was not properly implemented.  Accordingly, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

Restoration of a 20 percent rating from June 3, 2014, for the Veteran's right knee instability associated with service-connected right knee patellofemoral syndrome is granted, subject to the regulations governing payment of monetary awards.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


